Name: 87/11/EEC: Commission Decision of 10 December 1986 approving an amendment to the specific programme relating to the livestock, meat and meat products sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  means of agricultural production;  agri-foodstuffs;  foodstuff
 Date Published: 1987-01-08

 Avis juridique important|31987D001187/11/EEC: Commission Decision of 10 December 1986 approving an amendment to the specific programme relating to the livestock, meat and meat products sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch and French texts are authentic) Official Journal L 006 , 08/01/1987 P. 0036 - 0036*****COMMISSION DECISION of 10 December 1986 approving an amendment to the specific programme relating to the livestock, meat and meat products sector in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) (87/11/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 2224/86 (2), and in particular Article 5 thereof, Whereas on 24 September 1985 the Belgian Government forwarded an amendment to the programme approved by Commission Decision 80/1317/EEC (3) relating to the livestock, meat and meat products sector and on 5 February 1986 submitted supplementary information; Whereas the amendment to the said programme is confined to investments intended for the modernization, rationalization and concentration of capacity for marketing animals, slaughtering, cutting and adding value to slaughter by-products and preparing meat products from cattle, pigs and sheep; whereas such investments are likely to contribute towards improving the situation in the sector concerned and enhancing its value; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas the investments relating to the modernization, rationalization and concentration of marketing and slaughtering capacity can be accepted and those relating to adding value to by-products and to meat preparations are also acceptable insofar as they concern products listed in Annex II to the Treaty; Whereas the amendment contains enough of the details specified in Article 3 of Regulation (EEC) No 355/77 to show that the objectives of Article 1 of the said Regulation can be attained in the abovementioned sector; whereas the time laid down for implementing the amendment does not exceed the period specified in Article 3 (1) (g) of the said Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment to the programme relating to the livestock meat and meat products sector, notified on 20 September 1985 and supplemented on 5 February 1986 by the Belgian Government in accordance with Regulation (EEC) No 355/77, is hereby approved. Article 2 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 10 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 194, 17. 7. 1986, p. 4. (3) OJ No L 380, 31. 12. 1980, p. 10.